In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00191-CR



          MICHAEL DALE TERRY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR18-289




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           Michael Dale Terry has filed an untimely notice of appeal from a conviction of driving

while intoxicated, third or more. 1 We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Terry’s sentence was imposed on

July 18, 2019, and that his notice of appeal was filed on September 17, 2019. There is nothing in

the appellate record to indicate that Terry filed a motion for new trial. In the absence of a timely

motion for new trial, Terry, to perfect his appeal, was required to file his notice of appeal within

thirty days of the date sentence was imposed, or on or before August 19, 2019. See TEX. R. APP.

P. 26.2(a)(1). The notice of appeal, therefore, was untimely.

           We notified Terry by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. We gave Terry ten days to respond to our

letter and to demonstrate how we have jurisdiction over the appeal notwithstanding the noted

defect. Counsel for Terry responded, stating that he was unaware of his appointment as Terry’s

counsel until September 9, 2019. Counsel for Terry requests that this Court grant leave to file an

out-of-time appeal.

           While we are not unsympathetic to the fact that counsel only learned of his appointment

after the appeal deadline, we lack authority to create jurisdiction where none exists. The Texas

Court of Criminal Appeals has expressly held that, without a timely notice of appeal, we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998).


1
    See TEX. PENAL CODE ANN. § 49.09(b) (Supp.).

                                                   2
        Because Terry did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       October 10, 2019
Date Decided:         October 11, 2019

Do Not Publish




                                                3